NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA DEL SOCORRO MEDINA DE                       No. 11-70605
CARDENAS,
                                                  Agency No. A079-525-489
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Maria Del Socorro Medina De Cardenas, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, Garcia

v. Holder, 621 F.3d 906, 912 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Medina De Cardenas’

motion to reopen on the ground that the new evidence of hardship she submitted

was not likely to change the outcome of her case. See Shin v. Mukasey, 547 F.3d
1019, 1025 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         2                                   11-70605